DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 21, 26-28, 33-35, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al [US 2008/0215343 A1].
	As to claims 21, 28, and 35, Goto et al teach a system, comprising:
a system memory comprising an uncompressed region and a compressed region [e.g., “The first input buffer 103 holds the input first compressed audio stream S01.  The second input buffer 104 holds the input second compressed audio stream S02” in paragraph 0025; “The first output buffer 108 holds audio data (PCM (Pulse Code Modulation) data) which is obtained by the first decoding process section 101 performing a decoding process.  The second output buffer 109 holds audio data (PCM data) which is obtained by the second decoding process section 102 performing a decoding process” in paragraph 0029; “… and the first input buffer 103, the second input buffer 104, the first save buffer 106, the second save buffer 107, the first output buffer 108, and the second output buffer 109 may be provided on another chip 
a memory manager configured to: 
receive a request for a compressed memory page in the compressed region of the system memory [e.g., “Initially, the control section 112, when receiving the first output control signal S03 indicating the start of reproduction of the first compressed audio stream S01 and the second output control signal S04 indicating the start of reproduction of the second compressed audio stream S02, transfers data required for a decoding process with respect to one frame of the first compressed audio stream S01 from the first input buffer 103 to the work memory 105” in paragraph 0039]; 
read the compressed memory page from the compressed region [e.g., “… transfers data required for a decoding process with respect to one frame of the first compressed audio stream S01 from the first input buffer 103 to the work memory 105” in paragraph 0039]; 
start a decompression timer [e.g., “After the decoding process allocation time T1 has passed since the start of the decoding process of the first decoding process section 101, the control section 112 causes the first decoding process section 101 to stop the decoding process” in paragraph 0040; “After the decoding process allocation time T2 has passed since the start of the decoding process of the second decoding process section 102” in paragraph 0041]; 
decompress the compressed memory page to generate a decompressed memory page [e.g., “Further, the control section 112 causes the first decoding process section 101 to start a decoding process” in paragraph 0039];

fulfill the request and write the decompressed memory page to the uncompressed region of the system memory [e.g., “Thereby, the first decoding process section 101 stores PCM data resulting from the decoding process into the first output buffer 108” in paragraph 0039]
As to claims 26 and 33, Goto et al teach wherein the memory manager is further configured to: during the wait, compress one or more other memory pages; and store the compressed one or more other memory pages to the compressed region of the system memory [e.g., “Therefore, two compressed audio streams can be simultaneously decoded by using a work memory having a size required for a single decoding process” in paragraph 0042; fig. 2].
As to claims 27, 34, and 40, Goto et al teach wherein the memory manager is further configured to: after the request is fulfilled, free memory space in the compressed region of the system memory corresponding to the compressed memory page [e.g., first input buffer 103, second input buffer 104, and/or work memory 105 store new frames in  figs. 1, 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 29-31, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al [US 2008/0215343 A1] in view of Newlin et al [US 2008/0056373 A1].
	As to claims 22, 29, and 36, though Goto et al teach the constant decompression time [e.g., T1, Ts, T2 in fig. 2; “Thus, in an audio decoding apparatus 120, the timing of using the work memory 105 comes to the first decoding process section 101 and the second decoding process section 102 in cycles of (T1+T2+Ts)” in paragraph 0034] is somehow selected, Goto et al do not explicitly teach, however Newlin et al teach wherein the memory manager is further configured to: receive a plurality of memory pages; estimate respective decompression times for each of the plurality of memory pages; determine statistics of a distribution of the decompression times for the plurality of memory pages; and select the constant decompression time based at least in part on the statistics [e.g., “In one embodiment, the portion comprises a plurality of frames of the video clip, and an average decode time for each of the plurality of the frames is determined by averaging the decode time for the plurality of the frames” in paragraph 0006; “It should be appreciated that timer 210 is configured to store any number of decode times for frames, and that time 210 may include any number of registers.  In one embodiment, timer 210 is operable to maintain a histogram of decode times for a 
As to claims 23, 30, and 37, the combination of Goto et al and Watson et al teaches wherein to determine the statistics of the distribution of the decompression times, the memory manager is further configured to: determine an average decompression time of the decompression times; and wherein to select the constant decompression time, the memory manager is further configured to: calculate the constant decompression time based at least in part on the average decompression time [e.g., “It should be appreciated that timer 210 is configured to store any number of decode times for frames, and that time 210 may include any number of registers.  In one embodiment, timer 210 is operable to maintain a histogram of decode times for a plurality of frames” in paragraph 0029 of Watson et al; “Thus, in an audio decoding apparatus 120, the timing of using the work memory 105 comes to the first decoding process section 101 and the second decoding process section 102 in cycles of (T1+T2+Ts)” in paragraph 0034 of Goto et al].
As to claims 24, 31, and 38, the combination teaches wherein to determine the statistics of the distribution of the decompression times, the memory manager is further configured to: determine a worst-case decompression time from the decompression times; and wherein to select the constant decompression time, the memory manager is further configured to: calculate the constant decompression time based at least in part on the worst-case decompression time [e.g., “For example, timer 210 may store the .
Claims 25, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al [US 2008/0215343 A1] in view of Winger et al [US 2014/0205005 A1].
	As to claims 25, 32, and 39, Goto et al do not explicitly teach, however Winger et al teach wherein the memory manager is further configured to: during the wait, compress one or more other memory pages; and store the compressed one or more other memory pages to the compressed region of the system memory [e.g., “A combination of the SPARC module 182, the VDSP module 184 and the memory module 186 may be configured to perform both the decoder module operations and the encoder module operations substantially simultaneously.  Sharing of the DMEM module 212 for (i) results from the decoding and (ii) a source of pixel information for the coding generally allows several coding operations within the VDSP module 184 to be performed simultaneously with the decoding operations, or a slight delay (e.g., less than a decode time for one picture) after the decoding operations” in paragraph 0099; “The DRAM 186 may be operational to store or buffer large amounts of information consumed and generated by the decoding operations and the encoding operations of the video transcoder 180” in paragraph 0075; “For example, for an MPEG-2 to H.264 transcode, while the MPEG-2 bitstream decoding (e.g., variable length decode) is being .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ryu [US 2018/0089000 A1] teaches each decompression time per core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        1/26/2022